DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 17/029,449 in response to Applicant’s Request for Continued Examination (RCE) filed on June 21, 2022.

3.	In accordance with Applicant’s amendment, claim 1 is amended, claim 20 is cancelled. Claims 1-12, 15-19, and 21-22 are currently pending.

Priority

4.	Application 17/029,449, filed 09/23/2020 Claims Priority from Provisional Application 62/903,967, filed 09/23/2019. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Response to Amendment

5.	In the response filed June 21, 2022, Applicant amended claim 1, and canceled claim 20. New claim 22 was presented for examination. 

6.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

7.	Applicant's arguments filed June 21, 2022 have been fully considered.

8.	Applicant submits “that claim 1 as amended clearly recites a technological system, namely a computer system for automated market research, and does not recite an abstract idea, under the “certain methods of organizing human activity” group, for managing commercial interactions.” [Applicant’s Remarks, 05/20/2022, pages 10-11]

With particular respect to the §101 rejection of claim 1, Applicant first argues with respect to Step 2A of the eligibility inquiry “that claim 1 as amended clearly recites a technological system, namely a computer system for automated market research, and does not recite an abstract idea, under the “certain methods of organizing human activity” group, for managing commercial interactions.” In response, the Examiner respectfully disagrees.
The Examiner maintains that the claims plainly set forth or describe steps encompassing commercial interaction including marketing activities, which fall under “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. For example, store data collection method template data; generate an electronic data collection method using the data collection method template data; receive response data based on a respondent interaction with the electronic data collection method; generate market research insight data based on the response data; display the market research insight data; wherein the market research insight data is generated using emotional analysis of a non-human respondent, simulate a human emotional response to stimuli presented in the electronic data collection method; receive researcher input data including researcher needs data and provide the researcher needs data; receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, and evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation, as recited in exemplary claim 1, are reasonably understood as commercial interactions such as marketing activities, and furthermore may be understood as managing interactions between people, particularly when read in light of the Specification.
Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of commercial interactions such as marketing activities. The market analysis focus of the disclosed/claimed invention is evident throughout the Specification. For example, paragraph [0001] of the Specification describes that “The following relates generally to market research”, wherein the “market research” is embodied in the recited claims and relied on throughout the claims. Similarly, paragraph [0002] notes that “Brands and marketers are looking to include customer insights earlier and more often in their research and marketing processes. This may include quick tests throughout the process that may increase the chances of launching a successful project,” which lends further support for the finding that such “market research” activities” are commercial interactions, and that such commercial interactions is precisely what is being described by the claimed invention. As an additional example, paragraph [0014] of the Specification notes that “The response data may include a survey participant response to market research data presented via the data collection method.” Accordingly, Applicant’s claimed invention, when read in light of the specification, clearly supports the finding that the claims recite commercial interactions, which fall within the realm of abstract ideas described in the “Certain Methods of Organizing Human Activities” abstract idea grouping of the 2019 PEG.
Accordingly, Applicant’s argument is not persuasive because the claims have been shown to set forth or describe activities recognized as commercial interactions such as marketing activities, and/or managing interactions between people, which fall under the “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.

9.	Applicant submits “that claim 1 recites additional elements that integrate the alleged abstract idea into a practical application.” Applicant further submits that “the additional elements integrate the alleged abstract idea into a practical application as it reflects an improvement in a computer, namely, computer systems for performing automated research tasks and to the technical field of automated computer-implemented market research.” [Applicant’s Remarks, 05/20/2022, page 11]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “that claim 1 recites additional elements that integrate the alleged abstract idea into a practical application.” The additional elements in exemplary claim 1 are directed to: a research automation server platform, a method section module comprising a virtual recommendation engine,  an input interface, an output interface, an artificial intelligence system, a client layer software component, a services layer software component, and a technology layer software component, a client-services application programming interface ("API") layer; and a services-technology API layer, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution data outputting activities (i.e., display the market research insight data), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The display activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h).  
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no research automation server platform, method section module comprising a virtual recommendation engine,  input interface, output interface, artificial intelligence system, client layer software component, services layer software component, a technology layer software component, a client-services API layer;  services-technology API layer, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating methods suggestion data, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of generating method suggestion data, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., automation server platform, method section module comprising a virtual recommendation engine,  input interface, output interface, artificial intelligence system, client layer software component, services layer software component, a technology layer software component), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.
Lastly, in response to Applicant’s assertions that “the additional elements integrate the alleged abstract idea into a practical application as it reflects an improvement in a computer, namely, computer systems for performing automated research tasks and to the technical field of automated computer-implemented market research,” it is noted that Applicant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components, research automation server platform, method selection module comprising a virtual recommendation engine,  input interface, output interface, artificial intelligence system, or that these components are used in a unique or unconventional manner different from their ordinary purpose. Certainly, the Specification makes it clear that the steps involve general purpose computer operations (See, e.g., Specification at paragraph [0091]). The claim is not focused on an improvement to computers or software as tools, but similar to the Federal Circuit's finding in the FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the storing, generating, receiving, generating, displaying, receiving, receiving, outputting, and evaluating steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Accordingly, this argument is found unpersuasive.

10.	Applicant submits “claim 1 includes additional subject matter beyond the alleged abstract idea that amounts to significantly more. In particular, the claimed elements of a research automation server platform, configured to generate market research insight data, “wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein
the stimuli are presented to the artificial intelligence system” in combination with the other elements of the computer system for automated market research, recite limitations that amount to more than well-understood, routine, conventional activity in the field.” [Applicant’s Remarks, 05/20/2022, page 12]

The Examiner respectfully disagrees. Applicant argues under Step 2B of the eligibility inquiry that “claim 1 includes additional subject matter beyond the alleged abstract idea that amounts to significantly more.” In response, the Examiner finds this argument unpersuasive because Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement. Applicant's Specification describes a general-purpose computing device used to implement the claimed invention: (See, e.g., Specification at paragraph 0091: “The server platform 12, devices 16, 18 and servers 14, 22 may be a server computer, desktop computer, notebook computer, tablet, PDA, smartphone, or another computing device...”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
	Lastly, in response to Applicant’s assertions that “claimed elements of a research automation server platform, configured to generate market research insight data, “wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system” in combination with the other elements of the computer system for automated market research, recite limitations that amount to more than well-understood, routine, conventional activity in the field, it is noted that only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”). For the reasons above, this argument is found unpersuasive. Applicant's arguments with respect to the §101 rejection are primarily raised in support of the amendment to independent claim 1, which are believed to be addressed via the updated §101 rejection set forth below.
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

11.	Applicant submits “the cited references fail to disclose, at least, “wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system” as recited in amended claim 1.” [Applicant’s Remarks, 05/20/2022, pages 14-15]

	In response to the Applicant’s argument that “the cited references fail to disclose, at least, “wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system” as recited in amended claim 1,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 06/21/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

12.	Applicant submits “Datta does not disclose “wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system” as recited in amended claim 1.” [Applicant’s Remarks, 05/20/2022, page 15]

	In response to the Applicant’s argument that “Datta does not disclose “wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system” as recited in amended claim 1,” the Examiner notes limitations being argued by Applicant as being newly amended to the claims in the response filed 06/21/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action. While Datta describes emotional analysis [See at least paragraphs 0024 0067], Datta was not asserted as disclosing the amended limitation “wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system.” A new reference has been introduced to help address the claim amendments, as seen below.

13.	Applicant submits “The term “communication channel to request feedback”, as applied by Williams, does not refer to an “electronic data collection method’, as defined by the claims and description of the present application.” [Applicant’s Remarks, 05/20/2022, pages 17-18]

The Examiner respectfully disagrees. With respect to the §103 rejection of independent claim 1, Applicant argues that “the term “communication channel to request feedback”, as applied by Williams, does not refer to an “electronic data collection method’, as defined by the claims and description of the present application.” However, in at least paragraphs 0266, 0267, 0268, Williams teaches the instant limitation by suggesting what communication medium to use to request the feedback. In particular, Williams’ feedback module, which encompasses determining the appropriate communication channel to request feedback, as discussed in at least paragraph 0268, is reasonably understood as teaching the disputed “output method suggestion data comprising at least one electronic data collection method recommendation” since Williams’ communication channel, similar to the Applicant’s electronic data collection method, encompasses at least a chat bot method and a survey method.
In further support of the reasonableness of mapping Williams’ communication channel to request feedback to the claimed electronic data collection method, it is noted that paragraph 0266 discloses that “the feedback module is configured to obtain or otherwise determine feedback from contacts. Feedback may be related to a purchase of a product (e.g., a good or service) and/or the customer. Feedback may be obtained directly from a contact using, for example, surveys, questionnaires, and/or chat bots…;.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Williams teaches and at least suggests the disputed limitation.
14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 101

15.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 1-12, 15-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

17.	Claims 1-12, 15-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with the MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-12, 15-19, and 21), and method (claim 22) is directed to at least one potentially eligible category of subject matter (machine, and process, respectively), and therefore satisfies Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities or behaviors; business relations), and also recite limitations for evaluating that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
store data collection method template data (This step describes commercial activity such as sales/marketing activities or business relations because the data received encompasses sales/marketing data. The “storing” may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
generate an electronic data collection method using the data collection method template data (This step describes commercial activity such as sales/marketing activities or business relations because the data stored encompasses sales/marketing data); 
receive response data via an input interface based on a respondent interaction with the electronic data collection method (The data receiving step sets forth commercial activities such as sales/marketing activities or business relations because the data received directly pertains to sales/marketing outcomes and activities in pursuit thereof. The “receive” step also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
generate market research insight data based on the response data (The step for generating market research insight describes commercial activity because it directly pertains to sales/marketing activities); 
display the market research insight data via an output interface (The data displaying step sets forth commercial activities such as sales/marketing activities or business relations because the data displayed directly pertain to sales/marketing outcomes. The “display” step  may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system (The step for generating market research insight describes commercial activity because it directly pertains to sales/marketing activities);
a method selection module comprising a virtual recommendation engine, the method selection module configured to receive researcher input data including researcher needs data and provide the researcher needs data to the virtual recommendation engine (The “receive” step sets forth commercial activities such as sales/marketing activities or business relations because the data received directly pertains to sales/marketing outcomes and activities in pursuit thereof. The “receive” step also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d). The step for providing the researcher needs data describes commercial activity because it directly pertains to marketing activities); and
the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, wherein the virtual recommendation engine evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation (The “receive” step is organizing human activity for similar reasons as provided for receive step above, the “output” step can be accomplished mentally such as via a human providing the results with the aid of pen and paper, covers organizing human activity since it flows directly from the researcher needs data involving human interaction,  and also describes insignificant extra-solution data output activity. The evaluation also encompasses mental processes since the evaluation of the electronic data collection methods may be accomplished by a human judgment or evaluation, such as with pen and paper).
Considered together, these steps set forth an abstract idea of managing an advertising campaign, which falls under the realm of managing commercial interactions (e.g., marketing or sales activities or behaviors), thus falling under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG. The claims also recite limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Claim 22 recites similar limitations as claim 1 and is therefore determined to recite the same abstract idea.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and the “Mental Processes” and abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. 
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. Independent claim 1 recites the additional elements of a research automation server platform, a method section module comprising a virtual recommendation engine, an input interface, an output interface, an artificial intelligence system, a client layer software component, a services layer software component, and a technology layer software component, a client-services application programming interface ("API") layer; and a services-technology API layer, and independent claim 22 recites the additional elements of a research automation server platform, an AI system, an output interface, a method section module comprising a virtual recommendation engine, a client layer software component, a services layer software component, and a technology layer software component, a client-services application programming interface ("API") layer; and a services-technology API layer. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of a research automation server platform, a method section module comprising a virtual recommendation engine, an input interface, an output interface, an artificial intelligence system, a client layer software component, a services layer software component, and a technology layer software component, a client-services application programming interface ("API") layer; and a services-technology API layer, and independent claim 22 recites the additional elements of a research automation server platform, an AI system, an output interface, a method section module comprising a virtual recommendation engine, a client layer software component, a services layer software component, and a technology layer software component, a client-services application programming interface ("API") layer; and a services-technology API layer. These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at paragraph 0091:  e.g., “The server platform 12, devices 16, 18 and servers 14, 22 may be a server computer, desktop computer, notebook computer, tablet, PDA, smartphone, or another computing device”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
When the “artificial intelligence system” recited in claim 1 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the server apparatus itself. Furthermore, the additional element(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Additionally, when the “artificial intelligence system” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Alpdemir et al., Pub. No.: US 2004/0006478 A1, noting in paragraph [0148] that “Natural speech processing and artificial intelligence are known in the art.” Accordingly, the use of an artificial intelligence system does not add significantly more to the claims. 
Next, when the “application programming interface (API)” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Bryant, JR. et al., Pub. No.: US 2002/0169955 A1, noting in paragraph [0045] that “an API, as is well known in the art, allows the functionality of a pre-built software module to be accessed through well-defined data structures and subroutine calls.” See also, Nisson et al. Patent No.: US 7,216,116 B1, noting in [col. 16, lines 60-62] that “The nature, design and operation of drivers and API's are well known in the art of computer science.” Accordingly, the use of  an application programming interface does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-12, 15-19, and 21 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite limitations that are also directed to the abstract idea itself via steps/details directly in support of marketing or sales activities or behavior, thus falling under the “Certain methods of organizing human activity” abstract idea grouping. For example, claim 3 recites “wherein the response data includes a survey participant response to market research data presented via the data collection method”, claim 4 recites “wherein the market research data includes any one or more of an image, a video, or an interactive prototype”; claim 5 recites “wherein the researcher input data includes method selection data, audience selection data, and market research data”; claim 6 recites a step for generating an audience of respondents for the electronic data collection method using the researcher input data; claim 7 recites “wherein the audience is a virtual audience comprising a simulated model of a customer segment”; claim 8 recites “wherein the electronic data collection method is configured to test against the simulated model of the customer segment in real-time”; claim 9 recites a step for defining an audience for the electronic data collection in response to input data provided by a user; claim 10 recites a step for defining an audience for the electronic data collection method using audience configuration data provided by a user and store the audience configuration data such that the audience configuration data can be used to define an audience for a subsequent electronic data collection method; claim 11 recites “wherein the response data is provided by a virtual participant”; claim 12 recites “wherein the virtual participant represents a plurality of participants” ; claim 15 recites a step for performing any one or more of recommending a data collection method, identifying insights from the response data, and validating a concept tested using the electronic data collection method; claim 16 recites a step for conducting an interview with a respondent; claim 17 recites a step for collecting response data using any one or more of facial coding, emotion detection, eye-tracking, biometrics, or neuro sensors; claim 18 recites “wherein the market research insight data is continually updated as new response data is received”; claim 19 recites “wherein the response data is generated by a machine learning model configured to simulate a human response to a particular question or stimuli”; claim 21 recites “wherein the method selection module comprises a chatbot configured to ask questions, receive answers, and determine the at least one electronic data collection method recommendation” these steps amount to sales or marketing activities or behaviors or business relations. Dependent claim 2 has been evaluated as well however, similar to claim 1, this claim is also directed to the abstract idea itself via steps/details directly in support of marketing or sales activities or behavior. While claim 16 recites the additional element of a chatbot for conducting an interview with a respondent, claim 17 recites the additional element of a virtualization module, claim 21 recites the additional element of a chatbot, these additional elements, although not part of the abstract idea itself do not amount to a practical application (under Step 2A Prong Two) or significantly more (under Step 2B) because when evaluated under Step 2A Prong Two and Step 2B, these additional elements rely on generic computing elements or software for generally linking the judicial exception to a particular technological environment, which does not amount to a practical application.  MPEP 2106.05(g)/(h).  
Next, when the “collecting response data using any one or more of facial coding, emotion detection, eye-tracking, biometrics, or neuro sensors” recited in claim 17 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the server apparatus itself. Furthermore, the additional element(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Additionally, when the “any one or more of facial coding, emotion detection, eye- tracking, biometrics, or neuro sensors” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Flockhart et al., Pub. No.: US 2010/0278318 A1, noting in paragraph [0022] that “Emotion detection using various media is well-known in the art.” Accordingly, the use of emotion detection for collecting response data does not add significantly more to the claims. 
Similarly, when the “machine learning” recited in claim 19 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the server apparatus itself. Furthermore, the additional element(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Additionally, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a machine learning model does not add significantly more to the claims. 
Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106.

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 1-3, 5-6, 9-10, 15-16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., Pub. No.: US 2018/0122256 A1, [hereinafter Smith], in view of Richardson et al., Pub. No.: US 2017/0352048 A1, [hereinafter Richardson], in view of Williams et al., Pub. No.: US 2019/0347668 A1, [hereinafter Williams], in further view of Frank et al., Pub. No.: US 2019/0102706 A1, [hereinafter Frank].

As per claim 1, Smith teaches a computer system for automated market research (paragraph 0023, discussing an electronic survey system that reacts to input from a survey administrator to provide the survey administrator guidance to create an effective electronic survey; paragraph 0037, discussing that the administrator client device 104 and the respondent client device 110 can communicate with server device(s) 116, including an electronic survey system 118, over a network 114), the system comprising: 

a research automation server platform (paragraph 0037, discussing that the administrator client device 104 and the respondent client device 110 can communicate with server device(s) 116, including an electronic survey system 118, over a network 114; paragraph 0045, discussing that the electronic survey system 118 can cause the server device(s) 116 to search for and identify survey topic(s) within a database that correspond to the received user input; paragraph 0043) configured to: 

store data collection method template data (paragraph 0025, discussing that various embodiments of the electronic survey system provide premade electronic survey questions, or entire premade electronic surveys, to a survey administrator within a guided streamlined process to create and distribute an electronic survey; paragraph 0045, discussing that the electronic survey system identifies the suggested survey topic(s) based on the user input received from the administrator client device. For example, the electronic survey system can cause the server device(s) to search for and identify survey topic(s) within a database that correspond to the received user input. In particular, the electronic survey system can comprise a database that correlates user input entries with survey topics that are associated with a premade electronic survey [i.e., the stored premade electronic survey is considered to be the stored data collection method template data – this interpretation is consistent with Applicant’s Specification at paragraph 0061, which indicates that “the data collection method maybe be a survey”], one or more previously created electronic survey questions, and/or other guidance features or processes. In such embodiments, the electronic survey system may suggest a topic or premade electronic survey that complies with, for example, industry standards, government regulations, or an industry's best practices; paragraph 0048, discussing that an electronic survey option can be associated with an electronic survey template, a premade electronic survey, and/or one or more electronic survey questions; paragraph 0053, discussing that the electronic survey system 118 can identify a premade electronic survey (from within a survey database) that includes one or more premade electronic survey questions that meet the government regulation; paragraph 0032);

generate an electronic data collection method using the data collection method template data (paragraph 0054, discussing that  upon identifying one or more suggested electronic survey questions, the electronic survey system provides the suggested survey question(s) to the administrator client device. Various embodiments of the electronic survey system can provide one or more suggested survey questions in a variety of ways. For example, certain embodiments of the electronic survey system instruct the server device(s) to provide one or more suggested electronic survey questions by updating an electronic survey template to include the one or more suggested electronic survey questions. In other embodiments, the electronic survey system provides an entire electronic survey in a completed form. Further embodiments, include the electronic survey system providing a customized electronic survey in a completed form by customizing a premade electronic survey with information specific to user input or user information related to the survey administrator [i.e., providing a customized electronic survey in a completed form by customizing the premade electronic survey with information related to the survey administrator is considered to be generating an electronic data collection method using the data collection method template data and researcher input data]; paragraph 0059, discussing that the electronic survey system can guide a survey administrator in a process of identifying a purpose of an electronic survey, providing topic suggestions based on the identified purpose, suggesting electronic survey questions, and creating an electronic survey for distribution using the suggested electronic survey questions; paragraph 0065, discussing that some embodiments of the electronic survey system receive information from an administrator client device, such as user input, and provide guidance to create an electronic survey based on the received information; paragraph 0066);

receive response data via an input interface based on a respondent interaction with the electronic data collection method (paragraph 0033, discussing that the term "electronic survey question" refers to a prompt within an electronic communication that invokes a response from a respondent; paragraph 0041, discussing that the survey respondent 108 may respond to electronic survey questions within the electronic survey by providing user input via the respondent device application 112 (e.g., by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard) – [i.e., the survey respondent responding to electronic survey questions by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard is considered to be a respondent interaction with the electronic data collection method]; paragraph 0042, discussing that after the survey respondent responds to an electronic survey question (within an electronic survey) using the respondent device application, the electronic survey response application instructs the respondent client device to send data representing the response to the server device(s). The electronic survey system directs the storage and analysis of the response data, for example, the electronic survey system can generate one or more survey responses reports to provide to the administrator client device for presentation to the survey administrator); 

generate market research insight data based on the response data (paragraph 0132, discussing that the electronic survey system provides a preview of a survey response report for an electronic survey. The term "survey response report" refers to a report showing data representing responses to an electronic survey, such as response rates to an electronic survey or data representing responses to one or more electronic survey questions of an electronic survey. For example, a survey response report may include a graphical report showing data representing responses to an electronic survey question in terms of percentages, response count by answer, median response, or in terms of some of response metric [i.e., a survey response report showing data representing responses to an electronic survey question in terms of percentages, response count by answer, median response, or in terms of some of response metric suggests generating market research insight data based on the response data]; paragraph 0134, discussing that the electronic survey system can provide a preview of a survey response report preview on a graphical user interface 504 displayed within a screen 502. Specifically, FIG. 5 illustrates the survey response report preview showing benchmarking response data for the benchmarking electronic survey question Q1. In this embodiment, based on the survey administrator selecting a selectable report tab, the electronic survey system provides for display the survey response report preview 500 on the graphical user interface 504; paragraph 0135, discussing that the survey response report preview includes a selectable sample report option, a selectable benchmarking report option, and a report type indicator. The electronic survey system provides both the selectable sample report option and the selectable benchmarking report option to facilitate the display and comparison of different types of response data; paragraphs 0028, 0137, 0138); and 

display the market research insight data via an output interface (paragraph 0017, discussing that FIG. 5 illustrates a graphical user interface showing a report preview in accordance with one or more embodiments; paragraph 0132, discussing that the electronic survey system provides a preview of a survey response report for an electronic survey. The term "survey response report" refers to a report showing data representing responses to an electronic survey, such as response rates to an electronic survey or data representing responses to one or more electronic survey questions of an electronic survey. For example, a survey response report may include a graphical report showing data representing responses to an electronic survey question in terms of percentages, response count by answer, median response, or in terms of some of response metric; paragraph 0134, discussing that the electronic survey system can provide a preview of a survey response report preview on a graphical user interface 504 displayed within a screen 502 [i.e., the market research insight data is displayed via an output interface]. Specifically, FIG. 5 illustrates the survey response report preview showing benchmarking response data for the benchmarking electronic survey question Q1. In this embodiment, based on the survey administrator selecting a selectable report tab, the electronic survey system provides for display the survey response report preview 500 on the graphical user interface 504; paragraph 0135, discussing that the survey response report preview 500 includes a selectable sample report option 508, a selectable benchmarking report option 510, and a report type indicator 512. The electronic survey system 118 provides both the selectable sample report option 508 and the selectable benchmarking report option 510 to facilitate the display and comparison of different types of response data; paragraph 0136, discussing that in some embodiments, the electronic survey system 118 provides an actual survey response report after the system 118 has received responses to an electronic survey. In some such embodiments, the electronic survey system 118 provides an option to view actual response data for a particular electronic survey and actual response data to other electronic surveys using the same standard electronic survey questions for benchmarking within the same graphical user interface, such as in a split-screen comparison; FIG. 5); and 

wherein the research automation server platform (paragraph 0039, discussing that the server devices provide the administrator client device access to the electronic survey system through the network) comprises: 

a method selection module comprising a virtual recommendation, the method selection module configured to receive researcher input data including researcher needs data and provide the researcher needs data to the virtual recommendation engine (paragraph 0024, discussing that the electronic survey system provides specific suggestions to create an electronic survey based on a survey administrator's input. In some embodiments, for instance, the electronic survey system receives input from a survey administrator that indicates a particular topic [i.e., receiving researcher input data including research needs data and provide the researcher needs data to the virtual recommendation engine]...Moreover, the electronic survey system further creates an electronic survey using the one or more suggested electronic survey questions for distribution to one or more respondent client devices; paragraph 0025, discussing that some embodiments of the electronic survey system provide a guided process that efficiently creates customized electronic surveys for distribution to one or more respondent client devices. In one or more embodiments, for instance, the electronic survey system provides various selectable options that allow a survey administrator to indicate a purpose of an electronic survey. Then, the electronic survey system can generate one or more suggested electronic survey questions that the survey administrator can quickly review and easily incorporate within an electronic survey. Accordingly, the electronic survey system can efficiently guide the survey administrator (e.g., using the one or more suggested electronic survey questions) to create an electronic survey without the survey administrator needing to provide content input on a question-by-question basis…; paragraph 0035, discussing that the survey administrator uses an administrator client device to select options within an electronic survey template to create, select, modify, or edit an electronic survey. Additionally, a survey administrator may select options to distribute an electronic survey [i.e., selecting options to distribute an electronic survey suggests a method selection module]; paragraph 0046, discussing that the electronic survey system can identify various types of survey topics based on receiving user input from an administrator client device…; paragraph 0060, discussing that in addition to creating an electronic survey, certain embodiments of the electronic survey system identify and suggest distribution methods for a created electronic survey (e.g., email, social media survey, website survey, and/or text messaging). As shown in step 221 of FIG. 2B, for example, the electronic survey system can identify a suggested distribution method. For example, some embodiments of the electronic survey system can identify a suggested distribution method based on user input, survey topic, survey type, or other information associated with an electronic survey; paragraph paragraphs 0035, 0143)

a client layer software component, a services layer software component, and a technology layer software component (paragraph 0040, discussing that the administrator client device can use the administrator device application to facilitate communication with the electronic survey system on the server devices. In some embodiments, the administrator device application comprises a web browser, an applet, or other software application available to the administrator client device [i.e., the administrator device software application is considered to be the client software]. The administrator device application may coordinate communication between the administrator client device and the server devices that ultimately result in the creation of an electronic survey that the electronic survey system distributes to one or more respondent client devices; paragraph 0035, discussing that the term "survey administrator" refers to a user of the electronic survey system who creates, selects, modifies, edits, or chooses options for an electronic survey. For example, in some embodiments, the survey administrator uses an administrator client device to select options within an electronic survey template to create, select, modify, or edit an electronic survey. Additionally, in some embodiments, a survey administrator may select options to distribute an electronic survey [i.e., the survey administrator using an administrator client device is considered to be the client that wants to deploy surveys to respondents as described in paragraph 0229 of the Applicant’s Specification]; paragraph 0188, discussing that server device may include a variety of servers, sub-systems, programs, modules, logs, and data stores. In particular embodiments, server device may include one or more of the following: a web server, action logger, API-request server, relevance-and-ranking engine, content-object classifier, notification controller, action log, third-party-content-object-exposure log, inference module, authorization/privacy server, search module, advertisement-targeting module, user-interface module, user-profile store, connection store, third-party content store, or location store. Server device 1002 may also include suitable components such as network interfaces, security mechanisms, load balancers, failover servers, management-and-network-operations consoles, other suitable components, or any suitable combination thereof [i.e., the server programs and modules suggest a services layer software component]); paragraph 0187);

wherein the client layer software component and the services layer software component communicate via a client-services application programming interface ("API") layer (paragraph 0037, discussing that the administrator client device and the respondent client device can communicate with server device(s) 116, including an electronic survey system, over a network. The server device(s) 116 enable various functions, features, processes, methods, and systems  using, for example, an electronic survey system 118. Additionally, or alternatively, the server device(s) 116 coordinate with the administrator client device and/or the respondent client device to perform or provide the various functions, features, processes, methods, and systems. Moreover, although FIG. 1 illustrates a particular arrangement of the administrator client device 104, the server device(s) 116, the respondent client device 110, and the network 114, various additional arrangements are possible. For example, the server device(s) 116 and the electronic survey system 118 may directly communicate with the administrator client device 104, bypassing the network 114; paragraph 0179, discussing that the communication interface 910 can include hardware, software, or both. In any event, the communication interface 910 can provide one or more interfaces for communication (such as, for example, packet-based communication) between the computing device 900 and one or more other computing devices or networks. As an example and not by way of limitation, the communication interface 910 may include a network interface controller (NIC) or network adapter for communicating with an Ethernet or other wire-based network or a wireless NIC (WNIC) or wireless adapter for communicating with a wireless network, such as a WI-FI; paragraph 0181, discussing that communication interface may facilitate communications various communication protocols. Examples of communication protocols that may be used include, but are not limited to, data transmission media, communications devices, Transmission Control Protocol, Internet Protocol, File Transfer Protocol, Telnet, Hypertext Transfer Protocol, Hypertext Transfer Protocol Secure, Session Initiation Protocol, Simple Object Access Protocol, Extensible Mark-up Language and variations thereof, Simple Mail Transfer Protocol, Real-Time Transport Protocol, User Datagram Protocol, Global System for Mobile Communications technologies, Code Division Multiple Access technologies, Time Division Multiple Access technologies, Short Message Service, Multimedia Message Service, radio frequency signaling technologies, Long Term Evolution technologies, wireless communication technologies, in-band and out-of-band signaling technologies, and other suitable communications networks and technologies; paragraph 0182, discussing that the communication infrastructure may include hardware, software, or both that couples components of the computing device to each other; paragraph 0188, discussing that the server device may include one or more of the following: a web server, action logger, API-request server [i.e., client-services application programming interface layer], relevance-and-ranking engine, content-object classifier, notification controller, action log, third-party-content-object-exposure log, inference module, authorization/privacy server, search module, advertisement-targeting module, user-interface module, user-profile store, connection store, third-party content store, or location store; paragraphs 0036, 0185).

Smith does not explicitly teach wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system; the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, wherein the virtual recommendation engine evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation; and wherein the services layer software component and the technology layer software component communicate via a services-technology API layer. Richardson in the analogous art of systems for conducting surveys and processing survey data teaches:

wherein the services layer software component and the technology layer software component communicate via a services-technology API layer (paragraph 0010, discussing methods and systems for defining surveys and conducting surveys, and methods and systems for analyzing survey data or results. The systems may be implemented by one or more computers, servers or machines. In particular embodiments, the surveys are conducted by one or more machines such as a survey-conducting server which is configured to present survey options to and receive responses from survey participants using their client devices. The survey-conducting server is in communication with the client devices by way of a data communication network. The survey results are analyzed by one or more machines such as a survey outcome-generating server having a data processor configured to process the input received from the survey participants and determine a collective outcome for the survey. The survey-conducting server and survey outcome-generating server may form part of a survey and collective decision-making system; paragraph 0053, discussing that FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100. In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; paragraph 0227, discussing that FIG. 17 shows schematically a system 260 comprising a platform application programming interface (API) 262 that may be used in connection with the system components as described elsewhere herein, such as survey platform 230 and collective outcome generator engine 248. The API 262 enables the methods performed by survey platform 230 and collective outcome generator engine 248 to be provided as a web service to other software platforms [i.e., the application program interface enabling the methods performed by the survey platform and the collective outcome generator engine to be provided as a web service to other software platforms is considered to be the services-technology API layer facilitating communication between the services layer software component and the technology layer software component]. The other software platforms may be third party platforms providing services which are accessible, for example, by way of a customer application operating on a client device 270 at the front end. The API 262 allows the functionality of survey platform 230 and collective outcome generator engine 248 to be integrated as a component into the third party's systems and applications. The API 260 may be based on a REST (Representational State Transfer) protocol, GraphQL protocol or other suitable API protocol that allows other applications to interface and exchange data with survey platform 230 and collective outcome generator engine 248; FIG. 17, illustrating a platform application programming interface used in connection with the system components; FIG. 17, element 262 illustrating a Platform API (application programming interface); FIG. 17, element 264, illustrating an Engine API).

Smith is directed towards systems and methods for providing electronic surveys. Richardson is directed towards methods and systems for conducting surveys and processing survey data to generate a collective outcome. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Richardson because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying Smith to include Richardson’s feature for including a services layer software component and a technology layer software component that communicate via a services-technology API layer, would serve the motivation of allowing components to be in communication with one another (Richardson at paragraph 0041), or in the pursuit of providing a client application programming interface and bindings for enabling communication of data and instructions between the survey results analyzer and the survey platform (Richardson at paragraph 0053); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Smith-Richardson combination does not explicitly teach wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system; the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, wherein the virtual recommendation engine evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation. Williams in the analogous art of marketing systems teaches: 

the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, wherein the virtual recommendation engine evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation (paragraph 0266, discussing that the feedback module is configured to obtain or otherwise determine feedback from contacts. Feedback may be related to a purchase of a product (e.g., a good or service) and/or the customer. Feedback may be obtained directly from a contact using, for example, surveys, questionnaires, and/or chat bots…; paragraph 0267, discussing that the feedback module may be configured to execute feedback related workflows, such that certain triggers cause the feedback module to request feedback from a contact…A feedback workflow may define when to send a feedback request to a contact, what medium to use to request the feedback, and/or the questions to ask to the contact; paragraph 0268, discussing that the feedback module [i.e., virtual recommendation engine] may be trained (e.g., by the machine learning module) to determine the appropriate time to transmit a request for feedback. The feedback module is trained to determine the appropriate communication channel [i.e., at least one electronic data collection method recommendation] to request feedback (e.g., email, text message, push notification to native application, phone call, and the like [i.e., determining the appropriate communication channel to request feedback corresponds to outputting method suggestion data comprising at least one electronic data collection method recommendation]; paragraph 0253).

The Examiner notes that Williams, in addition to Smith as cited above, also teaches: a method selection module comprising a virtual recommendation engine, the method selection module configured to receive researcher input data including researcher needs data and provide the researcher needs data to the virtual recommendation engine (paragraph 0114, discussing a content generation system that generates content of a communication to a recipient in response to a request from a client to generate directed content pertaining to a particular objective [i.e., the particular objective of the client corresponds to the researcher needs data], wherein the recipient is an individual for which the leading scoring system has determined a threshold level of relevance to the objective of a client. The directed content system 200 uses the understanding from the machine learning system to generate the directed content; paragraph 0137, discussing that the needs can be stored, such as to allow a sales and marketing professional to find appropriate recipients for an offering and/or configure communications to recipients within organizations that have relevant needs; paragraph 0142, discussing that machine learned models that are configured to output text given an objective (e.g., a message to generate a lead, a message to follow up a call, and the like) and one or more features/attributes of an intended recipient; paragraph 0193, discussing that a client, via a client device 1640, may customize its customer service solution, such that the customer-service solution is tailored to the needs of the client…; paragraph 0266, discussing that the feedback module is configured to obtain or otherwise determine feedback from contacts. Feedback may be related to a purchase of a product (e.g., a good or service) and/or the customer. Feedback may be obtained directly from a contact using, for example, surveys, questionnaires, and/or chat bots…; paragraph 0267, discussing that the feedback module may be configured to execute feedback related workflows, such that certain triggers cause the feedback module to request feedback from a contact…A feedback workflow may define when to send a feedback request to a contact, what medium to use to request the feedback, and/or the questions to ask to the contact; paragraph 0268, discussing that the feedback module  [i.e., method selection module comprising a virtual recommendation engine] may be trained (e.g., by the machine learning module) to determine the appropriate time to transmit a request for feedback. The feedback module is trained to determine the appropriate communication channel to request feedback (e.g., email, text message, push notification to native application, phone call, and the like); paragraph 0281, discussing that a client may elect to have a client-specific service system request feedback from contacts during one or more stages of a workflow. In some embodiments, the multi-client service platform may present a GUI to a user affiliated with the client that allows the user to design a survey or questionnaire, including any questions and choices that may be presented to the responder. The GUI may also allow the user to customize other aspects of the survey or questionnaire. For example, the user may provide branding elements that are presented in or in relation to the survey or questionnaire. In embodiments, the user may feedback workflows that define when a survey or questionnaire is to be sent to a user and/or the communication medium used to send the survey or questionnaire to a user; paragraph 0186).

The Smith-Richardson combination is directed towards marketing research analysis systems. Williams is directed towards marketing methods and systems. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson combination with Williams because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson combination to include William’s features for receiving the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, and evaluating at least a chat bot method and a survey method as the electronic data collection method recommendation, in the manner claimed, would serve the motivation of facilitating initiation of conversations with customers (Williams at paragraph 0081), or in the pursuit of better targeting of efforts of a promoter based on the desired audience of the efforts (Williams at paragraph 0068); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Smith-Richardson-Williams combination does not explicitly teach wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system. However, Frank in the analogous art of response prediction systems teaches this concept. Frank teaches:

wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system (paragraph 0141, discussing that a machine learning-based predictor is utilized to produce the predicted response...Optionally, the machine learning-based predictor is trained on data collected over a long period, in which the user was in different situations. Optionally, values representing the predicted response of the user are given as an affective response in terms of values of a user measurement channel and/or changes to values of a user measurement channel. Optionally, values representing the predicted response of the user are given as an affective response, which may be an emotional state and/or a change to an emotional state; paragraph 0250, discussing that a machine learning algorithm is used to create a model for predicting the user's interest in tokens, for which there is possibly no previous information, using the following steps: (i) extracting features for each token instance, for example describing the size, duration, color, subject of visual objects; (ii) using the attention-level monitoring data as a score for the user's interest; (iii) training a predictor on this data with a machine learning algorithm, such as neural networks or support vector machines for regression; and (iv) using the trained predictor to predict interest levels in instance of other (possibly previously unseen) tokens; paragraph 0268, discussing that emotional states are represented using a multidimensional representation, which characterizes the emotional state in terms of a small number of latent dimensions; paragraph 0293, discussing that samples with situation assignments obtained with the EM procedure may be used to train a classifier for predicting the situation for new unseen samples. Optionally, a machine learning method such as a neural network, support vector machine, random forest, decision tree, or other machine learning classification algorithms, may be used for this task; paragraph 0344, discussing that a data structure stored in the memory includes information resident in a database used by the application program. The application program trains a machine learning based affective response model for a user, using the data structure stored in the memory. In one example, the data structure stored in the memory includes: (i) Token instances representing stimuli that influence a user's affective state, stored in the memory…; paragraph 0475, discussing that the predicting the response to the background token instances utilizes a machine learning-based predictor for the response of the user; paragraphs 0014, 0144, 0378, 0381).

The Smith-Richardson-Williams combination is directed towards marketing research analysis systems. Frank is directed towards a method and system for predicting an emotional response. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams combination with Frank because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams combination to include Frank’s features for wherein the market research insight data is generated using emotional analysis of a non-human respondent, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, wherein the stimuli are presented to the artificial intelligence system, in the manner claimed, would serve the motivation of gaining much better understanding of the user's feelings and attitudes (Frank at paragraph 0007); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches wherein the client layer software component is configured to automate or virtualize a process performed by the research automation server platform (paragraph 0073, discussing that the electronic survey system can identify and provide one or more suggested survey topics based on user input or other information associated with an administrator client device. In some embodiments, for example, these suggested electronic survey topics come in the form of a selectable survey topic option for a particular survey topic. As shown in FIG. 3B, the electronic survey system has provided a couple suggested survey topic options--a car buyer feedback topic option and an automotive parts topic option--based on the user input from the survey administrator  entered into the entry fields 312-320. In this embodiment, the electronic survey system has provided suggested survey topic options upon receiving an indication of a selection of a submit user input option from the administrator client device 104. In other embodiments, the electronic survey system provides suggested survey topic options after automatically detecting user input entered into the entry fields 312-320; paragraph 0127, discussing that as shown in FIG. 4B, for example, the electronic survey system inserts one component of user input from the course type entry field 421 to a corresponding replacement component of the suggested electronic survey question Q1. In particular, and as stored in the database of categorized electronic survey questions, Q1 contains a placeholder for a course type. Within that database, for example, the text of Q1 may ask, "Overall, how satisfied or dissatisfied were you with this [course type] course?" The electronic survey system identifies the user input within course type entry field 421 and a corresponding placeholder within Q1 and then automatically replaces the placeholder with the user input from within the course type entry field 421 [i.e., automatically replacing placeholders  by the electronic survey system suggests automating a process performed by the research automation server platform]. As a result, and as shown in the question block 428 of FIG. 4B, the electronic survey system provides a suggested benchmarking question that states: "Overall, how satisfied or dissatisfied were you with this math course?" Although FIG. 4B illustrates an embodiment of the electronic survey system that replaces one component of an electronic survey question with a corresponding component of user input, certain embodiments of the electronic survey system replace multiple components of an electronic survey question with multiple corresponding components of user input, as well as multiple components of electronic survey questions with multiple corresponding components of user input; paragraph 0147).

As per claim 3, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches wherein the response data includes a survey participant response to market research data presented via the data collection method (paragraph 0033, discussing that the term "electronic survey question" refers to a prompt within an electronic communication that invokes a response from a respondent; paragraph 0041, discussing that the survey respondent 108 may respond to electronic survey questions within the electronic survey by providing user input via the respondent device application 112 (e.g., by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard); paragraph 0042, discussing that after the survey respondent responds to an electronic survey question (within an electronic survey) using the respondent device application, the electronic survey response application instructs the respondent client device to send data representing the response to the server device(s). The electronic survey system directs the storage and analysis of the response data, for example, the electronic survey system can generate one or more survey responses reports to provide to the administrator client device for presentation to the survey administrator; paragraph 0046, discussing that the electronic survey system can identify various types of survey topics based on receiving user input from an administrator client device. Generally, a survey topic refers to a category that references a type or purpose of an electronic survey. For example, a survey topic can reference one or more electronic surveys that are associated with a subject (e.g., a product, a service, a company), a survey purpose (e.g., a customer feedback survey) – [i.e., market research data], a government regulation or industry standard (e.g., a survey designed to comply with a government regulation), an industry (e.g., education, politics, auto dealerships), electronic survey formats or settings (e.g., survey distribution settings, question types and formats), a best practice in a field or industry (e.g., a survey designed to follow best practices for entry surveys, annual reviews, exit surveys in the human resource field), and/or any other electronic survey category that references a type or purpose of an electronic survey. In addition, identifying a survey topic can include identifying a combination of survey topics (e.g., a customer feedback survey within a particular industry); paragraphs 0025, 0155).

As per claim 5, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches wherein the researcher input data includes method selection data, audience selection data, and market research data (paragraph 0024, discussing that the electronic survey system provides specific suggestions to create an electronic survey based on a survey administrator's input. In some embodiments, for instance, the electronic survey system receives input from a survey administrator that indicates a particular topic (e.g., a particular government regulation, a particular industry, or a particular survey type, such as a customer feedback survey); paragraph 0035, discussing that the term "survey administrator" refers to a user of the electronic survey system who creates, selects, modifies, edits, or chooses options for an electronic survey [i.e., the survey administrator is considered to be the researcher]. For example, in some embodiments, the survey administrator uses an administrator client device to select options within an electronic survey template to create, select, modify, or edit an electronic survey [i.e., method selection data]. Additionally, in some embodiments, a survey administrator may select options to distribute an electronic survey; paragraph 0044, discussing that some embodiments of the electronic survey system receive user input that the electronic survey system uses to determine one or more guidance features to provide for creating an electronic survey…In addition, step 202 includes the electronic survey system 118 receiving the user input. Examples of user input can include, but are not limited to, profile information, industry information, metrics for measurement, a survey topic, an identity of an organization, geographic information, customer information, other input provided by a survey administrator that the electronic survey system uses to determine one or more elements of guidance. In particular, one type of user input includes a user selecting or otherwise identifying a survey topic [i.e., market research data]. Accordingly, the electronic survey system can receive and identify various types of user input, information associated with a survey administrator, and/or information associated with one or more draft electronic survey questions provided by a survey administrator to determine whether to provide guidance in creating an electronic survey; paragraph 0068, discussing that the electronic survey system 118 provides additional entry fields to gather other user input, including, but not limited to, entry fields for product type, customer names, customer type, address, geographic market, geographic districts; paragraph 0139, discussing that certain embodiments of the electronic survey system identify and provide suggested options to distribute an electronic survey. In some instances, the electronic survey system identifies and provides a suggested option to distribute an electronic survey based on user input or information from the administrator client device, such as information concerning an organization, an industry, market, customers, profile, demographics of potential survey respondents [i.e., the demographics of potential survey respondents is considered to be audience selection data], geographic location of potential survey respondents, geographic location of a survey administrator, or other information; paragraphs 0046, 0060, 0097).

As per claim 6, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches wherein the research automation server platform is further configured to generate an audience of respondents for the electronic data collection method using the researcher input data (paragraph 0068, discussing that the electronic survey system 118 provides additional entry fields to gather other user input, including, but not limited to, entry fields for product type, customer names, customer type, address, geographic market, geographic districts; paragraph 0126, discussing that the electronic survey system may replace a component of an electronic survey question, such as a placeholder, with a component of user input representing, such as an organization name, an industry, a customer type, a customer name, a market description, a geographic location, a course type, a component of profile information, or any other information received by user input. Rather than a placeholder, the replaceable component of the electronic survey question may likewise be information corresponding to a component of the user input, such as a corresponding organization name, a corresponding industry, a corresponding customer type, a corresponding customer name, a corresponding market description, a corresponding geographic location, a corresponding course type, or a corresponding component of profile information; paragraph 0139, discussing that certain embodiments of the electronic survey system identify and provide suggested options to distribute an electronic survey. In some instances, the electronic survey system identifies and provides a suggested option to distribute an electronic survey based on user input or information from the administrator client device, such as information concerning an organization, an industry, market, customers, profile, demographics of potential survey respondents, geographic location of potential survey respondents, geographic location of a survey administrator, or other information [i.e., identifying potential survey respondents to distribute an electronic survey based on the input from the survey administrator is considered to be generating an audience of respondents for the electronic data collection method using the researcher input data]; paragraph 0140, discussing that the data tags in the database of categorized distribution methods include each data category or data tag described above, including, but not limited to, data categories or data tags corresponding to survey topics, electronic survey questions, organizations, industries, geographic locations, markets, customers, profile information, or demographic information).

As per claim 9, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches wherein the research automation server platform is further configured to define an audience for the electronic data collection in response to input data provided by a user, and wherein the audience is an existing audience stored by the research automation server platform and previously created by the user using the research automation server platform (paragraph 0068, discussing that the electronic survey system 118 provides additional entry fields to gather other user input, including, but not limited to, entry fields for product type, customer names, customer type, address, geographic market, geographic districts; paragraph 0126, discussing that the electronic survey system may replace a component of an electronic survey question, such as a placeholder, with a component of user input representing, such as an organization name, an industry, a customer type, a customer name, a market description, a geographic location, a course type, a component of profile information, or any other information received by user input. Rather than a placeholder, the replaceable component of the electronic survey question may likewise be information corresponding to a component of the user input, such as a corresponding organization name, a corresponding industry, a corresponding customer type, a corresponding customer name, a corresponding market description, a corresponding geographic location, a corresponding course type, or a corresponding component of profile information; paragraph 0139, discussing that certain embodiments of the electronic survey system identify and provide suggested options to distribute an electronic survey. In some instances, the electronic survey system identifies and provides a suggested option to distribute an electronic survey based on user input or information from the administrator client device, such as information concerning an organization, an industry, market, customers, profile, demographics of potential survey respondents, geographic location of potential survey respondents [i.e., defining potential survey respondents is considered to be defining the audience for the electronic data collection], geographic location of a survey administrator, or other information; paragraphs 0189, discussing that server device 1002 may include one or more user-profile stores for storing user profiles [i.e., the stored profiles of potential survey respondents is considered to be existing audience stored by the research automation platform]. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. Interest information may include interests related to one or more categories. Categories may be general or specific. Additionally, a user profile may include financial and billing information of users (e.g., survey respondents 108); paragraph 0140).

As per claim 10, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches wherein the research automation server platform is further configured to define an audience for the electronic data collection method using audience configuration data provided by a user and store the audience configuration data such that the audience configuration data can be used to define an audience for a subsequent electronic data collection method (paragraph 0068, discussing that the electronic survey system 118 provides additional entry fields to gather other user input, including, but not limited to, entry fields for product type, customer names, customer type, address, geographic market, geographic districts; paragraph 0139, discussing that certain embodiments of the electronic survey system identify and provide suggested options to distribute an electronic survey. In some instances, the electronic survey system identifies and provides a suggested option to distribute an electronic survey based on user input or information from the administrator client device, such as information concerning an organization, an industry, market, customers, profile, demographics of potential survey respondents, geographic location of potential survey respondents [i.e., identifying potential survey respondents based on the user input including demographics and geographical location of potential survey respondents is considered to be defining the audience for the electronic data collection using audience configuration data provided by a user], geographic location of a survey administrator, or other information; paragraphs 0189, discussing that server device 1002 may include one or more user-profile stores for storing user profiles. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location [i.e., storing profiles of potential survey respondents including demographic information of potential survey respondents is considered to storing the audience configuration data such that the audience configuration data can be used to define an audience for a subsequent electronic data collection method]. Interest information may include interests related to one or more categories. Categories may be general or specific. Additionally, a user profile may include financial and billing information of users (e.g., survey respondents 108); paragraph 0126).

As per claim 15, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches wherein the research automation server platform includes a virtualization module which implements a virtual researcher configured to perform any one or more of recommending a data collection method, identifying insights from the response data, and validating a concept tested using the electronic data collection method (paragraph 0060, discussing that in addition to creating an electronic survey, certain embodiments of the electronic survey system identify and suggest distribution methods for a created electronic survey (e.g., email, social media survey, website survey, and/or text messaging). As shown in step 221 of FIG. 2B, for example, the electronic survey system can identify a suggested distribution method. For example, some embodiments of the electronic survey system can identify a suggested distribution method based on user input, survey topic, survey type, or other information associated with an electronic survey [i.e., identify a suggested distribution method for a survey suggests recommending a data collection method]; paragraph 0132, discussing that the electronic survey system provides a preview of a survey response report for an electronic survey. The term "survey response report" refers to a report showing data representing responses to an electronic survey, such as response rates to an electronic survey or data representing responses to one or more electronic survey questions of an electronic survey. For example, a survey response report may include a graphical report showing data representing responses to an electronic survey question in terms of percentages, response count by answer, median response, or in terms of some of response metric [i.e., providing a survey response report including a graphical report showing data representing responses to an electronic survey question in terms of percentages, response count by answer, median response, or in terms of some of response metric suggests identifying insights from the response data]; paragraph 0134, discussing that the electronic survey system can provide a preview of a survey response report preview on a graphical user interface 504 displayed within a screen 502. Specifically, FIG. 5 illustrates the survey response report preview showing benchmarking response data for the benchmarking electronic survey question Q1. In this embodiment, based on the survey administrator selecting a selectable report tab, the electronic survey system provides for display the survey response report preview on the graphical user interface 504; paragraph 0135, discussing that the survey response report preview includes a selectable sample report option, a selectable benchmarking report option, and a report type indicator. The electronic survey system provides both the selectable sample report option 508 and the selectable benchmarking report option to facilitate the display and comparison of different types of response data…; paragraph 0188, discussing that the server device may include one or more of the following: a web server, action logger, API-request server, relevance-and-ranking engine, content-object classifier, notification controller, action log, third-party-content-object-exposure log, inference module, authorization/privacy server, search module, advertisement-targeting module, user-interface module, user-profile store, connection store, third-party content store, or location store; paragraph 0169).

As per claim 16, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. The Smith-Richardson combination does not explicitly teach wherein the electronic data collection method includes a chatbot configured to conduct an interview with a respondent. However, Williams in the analogous art of marketing systems teaches this concept. Williams teaches:

wherein the electronic data collection method includes a chatbot configured to conduct an interview with a respondent (paragraph 0215, discussing that during a conversation with a chat bot, a workflow listening thread may listen for a sentiment attribute value that indicates that the contact is frustrated; paragraph 0253, discussing that the chat bots 1908 may be configured to escalate the ticket to a specialist when the chat bot 1908 determines that it is unable to answer a contacts question; paragraph 0266, discussing that feedback may be obtained directly from a contact using, for example, surveys, questionnaires, and/or chat bots; paragraph 0267, discussing that the feedback module may be configured to execute feedback related workflows, such that certain triggers cause the feedback module to request feedback from a contact…A feedback workflow may define when to send a feedback request to a contact, what medium to use to request the feedback, and/or the questions to ask to the contact; paragraph 0280, discussing that a client may elect to have a client-specific service system provide a chat bot to handle some communications with contacts).

The Smith-Richardson combination is directed towards marketing research analysis systems. Williams is directed towards marketing methods and systems. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson combination with Williams because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson combination to include Williams’ feature for including a chatbot configured to conduct an interview with a respondent, in the manner claimed, would serve the motivation of facilitating initiation of conversations with customers (Williams at paragraph 0081), or in the pursuit of facilitating a conversation with a contact (Williams at paragraph 0252); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, the Smith-Richardson-Williams-Frank combination teaches the system of claim 15. The Smith-Richardson combination does not explicitly teach wherein the method selection module comprises a chatbot configured to ask questions, receive answers, and determine the at least one electronic data collection method recommendation. However, Williams in the analogous art of marketing systems teaches this concept. Williams teaches:

wherein the method selection module comprises a chatbot configured to ask questions, receive answers, and determine the at least one electronic data collection method recommendation (paragraph 0266, discussing that feedback may be obtained directly from a contact using, for example, surveys, questionnaires, and/or chat bots [i.e., This shows that the method selection module comprises a chat bot configured to ask questions and receive answers]…; paragraph 0267, discussing that the feedback module may be configured to execute feedback related workflows, such that certain triggers cause the feedback module to request feedback from a contact…A feedback workflow may define when to send a feedback request to a contact, what medium to use to request the feedback, and/or the questions to ask to the contact; paragraph 0268, discussing that the feedback module may be trained (e.g., by the machine learning module) to determine the appropriate time to transmit a request for feedback. The feedback module is trained to determine the appropriate communication channel to request feedback (e.g., email, text message, push notification to native application, phone call, and the like [i.e., This shows that the chat bot is configured to determine the at least one electronic data collection method recommendation]; paragraph 0253, discussing that the chat bots 1908 may be configured to escalate the ticket to a specialist when the chat bot 1908 determines that it is unable to answer a contacts question and/or based on tone and/or sentiment analysis…The chat bot 1908 may help conserve resources of a client, by serving as a triage of sorts when handling a ticket. When the ticket is unable to be resolved by a chat bot 1908, a workflow may require that the next step is to migrate the conversation to a service-specialist. In such a situation, the communication integrator 1902 may migrate the contact in accordance with the workflow manager's determination…; paragraph 0280).

The Smith-Richardson combination is directed towards marketing research analysis systems. Williams is directed towards marketing methods and systems. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson combination with Williams because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson combination to include Williams’ feature for including a chatbot configured to ask questions, receive answers, and determine the at least one electronic data collection method recommendation, in the manner claimed, would serve the motivation of facilitating initiation of conversations with customers (Williams at paragraph 0081), or in the pursuit of facilitating a conversation with a contact (Williams at paragraph 0252); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 22 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. 

23.	Claims 4, 7-8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Richardson, in view of Williams, in view of Frank, in further view of Kevin Smith, Pub. No.: US 2019/0080347 A1, [hereinafter Kevin].

As per claim 4, the Smith-Richardson-Williams-Frank combination teaches the system of claim 3. Smith further teaches wherein the market research data includes a product (paragraph 0033, discussing that the term electronic survey refers to an electronic communication that includes one or more electronic survey questions. The term "electronic survey question" refers to a prompt within an electronic communication that invokes a response from a respondent. example types of electronic survey questions include, but are not limited to, multiple choice, open-ended, ranking, scoring, summation, demographic, dichotomous, differential, cumulative, dropdown, matrix, net promoter score (NPS), single textbox, heat map, and any other type of prompt that can invoke a response from a respondent. an electronic survey question can refer to a request portion and/or response portion. for example, when describing a multiple choice survey question, the term electronic survey question may refer to one or both of the question portion and/or the multiple choice answers associated with the multiple-choice question. an electronic survey may be in any format and need not include a question. for example, an electronic survey question may comprise a command to draw a digital signature, capture an image, or simply provide information; paragraph 0046, discussing that the electronic survey system can identify various types of survey topics based on receiving user input from an administrator client device. Generally, a survey topic refers to a category that references a type or purpose of an electronic survey. For example, a survey topic can reference one or more electronic surveys that are associated with a subject (e.g., a product, a service, a company) [i.e., the market research data includes a product], a survey purpose (e.g., a customer feedback survey, an employee evaluation survey, a political opinion survey), a government regulation or industry standard, an industry (e.g., education, politics, auto dealerships), electronic survey formats or settings (e.g., survey distribution settings, question types and formats), a best practice in a field or industry, and/or any other electronic survey category that references a type or purpose of an electronic survey).

Although implied, Smith does not expressly disclose wherein the market research data includes any one or more of an image, a video, or an interactive prototype, which however is taught by Kevin. Kevin in the analogous art of marketing campaign evaluation systems teaches:

wherein the market research data includes any one or more of an image, a video, or an interactive prototype (paragraph 0001, discussing that publishers now utilize various hardware and software platforms to generate digital content campaigns (e.g., campaigns comprising one or more digital design assets such as digital images, videos, and/or audio) and then implement the digital design campaign by distributing digital content to client computing devices [i.e., digital content campaigns including digital design assets such as digital image, videos is understood as teaching market research data including an image and a video]. For example, publishers can utilize conventional digital content systems to generate digital content campaigns that include advertisements for marketing a product or service and then disseminate the advertisements to targeted consumers via client digital devices; paragraph 0023, discussing that a digital content campaign can include one or more related advertisements that are each directed towards a single brand, product, or service…Additionally, in one or more embodiments, the digital content campaign can include different types of advertisements (e.g., videos, banners, pop-ups, audio clips) that relate to a particular product or service ; paragraph 0024, discussing that digital content can include marketing content, such as advertisements or other forms of digital data related to marketing that may be transmitted over a communication network. For example, digital content can include, but is not limited to, digital media (e.g., audio, video, images), electronic documents, electronic messages, electronic advertisements, or any other digital data or combination of digital data; paragraphs 0026, 0136).

The Smith-Richardson-Williams-Frank combination is directed towards marketing research analysis systems. Kevin is directed towards methods and systems for collecting analytics data corresponding to a plurality of different audience segments. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams-Frank combination with Kevin because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams-Frank combination to include Kevin’s feature for providing market research data including any one or more of an image, a video, or an interactive prototype would serve the motivation of providing content creators with tools to assess the likely performance of the user-generated asset and to generate an improved user-generated asset (Kevin at paragraph 0016), or in the pursuit of generating improved digital design assets that are more likely to obtain desired outcomes when disseminated to various client devices (Kevin at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Smith-Richardson-Williams-Frank combination teaches the system of claim 6. Smith teaches a simulated model (paragraph 0158, discussing that some embodiments of the method 700 include a reporting feature. For example, in one or more embodiments, the method 700 further includes providing, by the one or more servers to the administrator client device, a preview of a survey response report presenting sample response data corresponding to one or more potential responses to the suggested electronic survey question. Relatedly, in one or more embodiments, the method 700 further includes generating the sample response data using a computer generated model that simulates one or more random responses to the one or more potential responses to the suggested electronic survey question).

The Smith-Richardson-Williams-Frank combination does not explicitly teach wherein the audience is a virtual audience comprising a simulated model of a customer segment. However, Kevin in the analogous art of marketing campaign evaluation systems teaches this concept. Kevin teaches:

wherein the audience is a virtual audience comprising a simulated model of a customer segment (paragraph 0025, discussing that  the terms "audience segment" and "target audience segment" refer to a group of users that digital content is directed toward (i.e., targeting). For example, the asset management system can customize marketing content to appeal to users of specific demographics, interests, or other groupings of users. For example, an audience segment can include a group labeled as "Independent Professionals" that includes users with characteristics indicating that they belong to the group. The asset management system can collect analytics data corresponding to a plurality of different audience segments to tailor marketing content for the different audience segments; paragraph 0038, discussing that the asset performance predictor trains a machine-learning model based on the previously used assets, including the attributes of the previously used assets, to predict the performance of a user-generated asset for a target audience segment; paragraph 0042, discussing that the machine-learning model generates a prediction for an asset for each of a plurality of audience segments. For example, because the asset management system can use assets in marketing content directed to a variety of users of different demographics and characteristics, the asset management system can also collect analytics data corresponding to the different user audience segments. The machine-learning model can use this analytics data for the different audience segments to generate a prediction for an asset for a target audience segment to reflect the predicted performance of the asset for only the target audience segment [i.e., the predictive model of the target audience segment is considered to be the simulated model of a customer segment]. If the asset was included in marketing content directed to a plurality of audience segments, the machine-learning model can generate a prediction for the asset for each of the plurality of audience segments. paragraph 0048, discussing that the asset management system trains the machine-learning model based on the attributes by analyzing the analytics data to predict how successful individual attributes will be relative to one or more audience segments. In particular, the machine-learning model analyzes the analytics data for an attribute across all of the assets that included the attribute in connection with the one or more audience segments. The machine-learning model can generate a prediction for the attribute for each audience segment corresponding to the asset(s) that included the attribute. To illustrate, if a first asset and a second asset included the attribute, and the asset management system used the first asset and the second asset in different marketing content directed to different audience segments, the machine-learning model generates a prediction for the attribute with respect to each audience segment. Alternatively, the machine-learning model can generate a prediction that provides a general estimate of how the attribute will perform relative to any audience segment; paragraph 0095).

The Smith-Richardson-Williams-Frank combination is directed towards marketing research analysis systems. Kevin is directed towards methods and systems for collecting analytics data corresponding to a plurality of different audience segments. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams-Frank combination with Kevin because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams-Frank combination to include Kevin’s feature for including a virtual audience comprising a simulated model of a customer segment would serve the motivation of providing content creators with tools to assess the likely performance of the user-generated asset and to generate an improved user-generated asset (Kevin at paragraph 0016), or in the pursuit of predicting the performance of a user-generated asset for a target audience segment (Kevin at paragraph 0038); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Smith-Richardson-Williams-Frank-Kevin combination teaches the system of claim 7. Smith teaches a simulated model (paragraph 0158, discussing that some embodiments of the method 700 include a reporting feature. For example, in one or more embodiments, the method 700 further includes providing, by the one or more servers to the administrator client device, a preview of a survey response report presenting sample response data corresponding to one or more potential responses to the suggested electronic survey question. Relatedly, in one or more embodiments, the method 700 further includes generating the sample response data using a computer generated model that simulates one or more random responses to the one or more potential responses to the suggested electronic survey question).

The Smith-Richardson-Williams-Frank combination does not explicitly teach wherein the electronic data collection method is configured to test against the simulated model of the customer segment in real-time. However, Kevin in the analogous art of marketing campaign evaluation systems teaches this concept. Kevin teaches:

wherein the electronic data collection method is configured to test against the simulated model of the customer segment in real-time (paragraph 0043, discussing that to verify the accuracy of the predictions and further train the machine-learning model, the asset management system provides actual performances 206a-206c into the machine-learning model to check against the predictions 204a-204c…Additionally, the asset management system can provide actual performance data for an asset specific to each audience segment in which the asset was previously used (i.e., for comparing to audience-specific predictions for the asset) – [i.e.,  testing against the simulated model of the customer segment]. The machine-learning model calculates the differences between the predictions 204a-204c and the actual performances 206a-206c to generate a loss function. The loss function describes the difference between the predictions 204a-204c and actual performances 206a-206c; paragraph 0045, discussing that the asset management system can use a portion of the assets 200a-200c to train the machine-learning model and a portion of the assets 200a-200c to test the trained machine-learning model. For example, after training the machine-learning model on a training dataset, the asset management system can use a test dataset to verify the accuracy of the model; paragraph 0046, discussing that as user responses to marketing content can change over time due to trends in user interests and content design, the machine-learning model can continuously update to reflect the changes. For instance, the asset management system can provide digital design assets as they are created/used to the machine-learning model, and the machine-learning model can generate predictions for the newly created/used assets. When the asset management system obtains analytics data for the assets and/or receives updated analytics data for the assets, the machine-learning model can use the analytics data to update the loss function, and thus update the machine-learning model itself. Additionally, the machine-learning model can weight recent analytics data more heavily than past analytics data to more accurately predict how new assets will perform according to the trends; paragraph 0103, discussing that although FIGS. 5A-5E illustrate one embodiment of an asset creation application that allows an asset creator to create new assets and view predictive analysis for the asset and similar assets, the asset management system can provide predictive information for a variety of assets across a plurality of different applications. Additionally, the asset management system can predict the performance a plurality of assets for a plurality of different users across a variety of different digital content campaigns. In one or more embodiments, the asset management system can allow users to view asset scores and analytics data for assets of other users. For example, a team of users can share asset scores in real time to allow the users to create assets with consistent predictive quality; paragraph 0021).

The Smith-Richardson-Williams-Frank combination is directed towards marketing research analysis systems. Kevin is directed towards methods and systems for collecting analytics data corresponding to a plurality of different audience segments. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams-Frank combination with Kevin because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams-Frank combination to include Kevin’s feature for testing against the simulated model of the customer segment in real-time, in the manner claimed, would serve the motivation of continuously updating the system to reflect changes and providing content creators with tools to assess the likely performance of the user-generated asset and to generate an improved user-generated asset (Kevin at paragraphs 0016, 0046), or in the pursuit of using analytics data for the different audience segments to generate a prediction for an asset for a target audience segment to reflect the predicted performance of the asset for the target audience segment (Kevin at paragraph 0042); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches wherein the data is updated (paragraph 0050, discussing that the electronic survey system updates suggested survey topic(s) based on additional user input. For example, and as illustrated in FIG. 2A, the steps 202, 204, and 206 may repeat in a feedback loop in which the electronic survey system receives additional user input, identifies additional survey topics, and updates the survey topics with the additional survey topics [i.e., the data is updated]. Accordingly, the electronic survey system may refresh the suggested survey topics by adding or removing suggested survey topic(s) to be provided to the administrator client device based on one or more additional user inputs; paragraph 0085, discussing that some embodiments of the electronic survey system further provide a description of a suggested survey topic. This description, in certain embodiments, includes a brief synopsis of information an electronic survey covering the suggested survey topic is intended to gather. As shown in FIG. 3B, for example, the electronic survey system has updated the graphical user interface to include a suggested survey topic description, which states, "Car Buyer Feedback: This guided survey can gather information from car buyers about customer service, purchase process, and products." The suggested survey topic description is one example of a brief synopsis that a description of a suggested survey topic may take. The electronic survey system may provide any other suitable description. Additionally, the electronic survey system may provide a suggested survey topic description for each suggested survey topic that the system updates the graphical user interface to include when the survey administrator selects a corresponding survey topic option).

The Smith-Richardson-Williams combination does not explicitly teach wherein the market research insight data is continually updated as new response data is received. However, Kevin in the analogous art of marketing campaign evaluation systems teaches this concept. Kevin teaches:

wherein the market research insight data is continually updated as new response data is received (paragraph 0045, discussing that the asset management system can use a portion of the assets 200a-200c to train the machine-learning model and a portion of the assets 200a-200c to test the trained machine-learning model. For example, after training the machine-learning model on a training dataset, the asset management system can use a test dataset to verify the accuracy of the model; paragraph 0046, discussing that as user responses to marketing content can change over time due to trends in user interests and content design, the machine-learning model can continuously update to reflect the changes. For instance, the asset management system can provide digital design assets as they are created/used to the machine-learning model, and the machine-learning model can generate predictions for the newly created/used assets. When the asset management system obtains analytics data for the assets and/or receives updated analytics data for the assets, the machine-learning model can use the analytics data to update the loss function [i.e., continually updating the analytics data as the user responses to marketing content change is considered to be continually updating the market research insight data as new response data is received], and thus update the machine-learning model itself. Additionally, the machine-learning model can weight recent analytics data more heavily than past analytics data to more accurately predict how new assets will perform according to the trends; paragraph 0103, discussing that although FIGS. 5A-5E illustrate one embodiment of an asset creation application that allows an asset creator to create new assets and view predictive analysis for the asset and similar assets, the asset management system can provide predictive information for a variety of assets across a plurality of different applications. Additionally, the asset management system can predict the performance a plurality of assets for a plurality of different users across a variety of different digital content campaigns. In one or more embodiments, the asset management system can allow users to view asset scores and analytics data for assets of other users. For example, a team of users can share asset scores in real time to allow the users to create assets with consistent predictive quality; paragraphs 0043, 0057, 0084).

The Smith-Richardson-Williams-Frank combination is directed towards marketing research analysis systems. Kevin is directed towards methods and systems for collecting analytics data corresponding to a plurality of different audience segments. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams-Frank combination with Kevin because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams-Frank combination to include Kevin’s feature for continually updating market research insight data as new response data is received, in the manner claimed, would serve the motivation of continuously updating the system to reflect changes and providing content creators with tools to assess the likely performance of the user-generated asset and to generate an improved user-generated asset (Kevin at paragraphs 0016, 0046), or in the pursuit of using analytics data for the different audience segments to generate a prediction for an asset for a target audience segment to reflect the predicted performance of the asset for the target audience segment (Kevin at paragraph 0042); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches simulating a human response to a particular question or stimuli (paragraph 0158, discussing that some embodiments of the method 700 include a reporting feature. For example, in one or more embodiments, the method 700 further includes providing, by the one or more servers to the administrator client device, a preview of a survey response report presenting sample response data corresponding to one or more potential responses to the suggested electronic survey question. Relatedly, in one or more embodiments, the method 700 further includes generating the sample response data using a computer generated model that simulates one or more random responses to the one or more potential responses to the suggested electronic survey question [i.e., simulates one or more random responses to the suggested electronic survey question is considered to be simulating a human response to a particular question]).

While Smith teaches simulating a human response, the Smith-Richardson-Williams combination does not explicitly teach wherein the response data is generated by a machine learning model configured to simulate a human response to a particular question or stimuli. However, Kevin in the analogous art of marketing campaign evaluation systems teaches this concept. Kevin teaches:

wherein the response data is generated by a machine learning model configured to simulate a human response to a particular question or stimuli (paragraph 0021, discussing that by generating an asset score using a machine-learning model trained on previously used assets, the asset management system provides content creators with a quantified prediction of how well a user-generated asset will perform in one or more digital content campaigns. In particular, the asset management system aids content creators in crafting digital design assets that are more likely to lead to successful digital content campaigns. Performance information for digital design assets allows even inexperienced content creators to easily determine which attributes are most likely to lead to successful digital design assets in connection with one or more digital content campaigns or for different audience segments. Furthermore, the asset management system provides options for system-automated improvement of user-generated assets based on machine learning analysis of the user-generated assets; paragraph 0042, discussing that the machine-learning model generates a prediction for an asset for each of a plurality of audience segments. For example, because the asset management system can use assets in marketing content directed to a variety of users of different demographics and characteristics, the asset management system can also collect analytics data corresponding to the different user audience segments. The machine-learning model can use this analytics data for the different audience segments to generate a prediction for an asset for a target audience segment to reflect the predicted performance of the asset for only the target audience segment. If the asset was included in marketing content directed to a plurality of audience segments, the machine-learning model can generate a prediction for the asset for each of the plurality of audience segments; paragraph 0046, discussing that as user responses to marketing content can change over time due to trends in user interests and content design, the machine-learning model can continuously update to reflect the changes [i.e., the machine-learning model modeling user responses to marketing content is considered to be the machine learning model configured to simulate a human response to a particular question or stimuli]. For instance, the asset management system can provide digital design assets as they are created/used to the machine-learning model, and the machine-learning model can generate predictions for the newly created/used assets. When the asset management system obtains analytics data for the assets and/or receives updated analytics data for the assets, the machine-learning model can use the analytics data to update the loss function, and thus update the machine-learning model itself. Additionally, the machine-learning model can weight recent analytics data more heavily than past analytics data to more accurately predict how new assets will perform according to the trends).

The Smith-Richardson-Williams-Frank combination is directed towards marketing research analysis systems. Kevin is directed towards methods and systems for collecting analytics data corresponding to a plurality of different audience segments. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams-Frank combination with Kevin because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams-Frank combination to include Kevin’s feature for generating response data by a machine learning model configured to simulate a human response to a particular question or stimuli, in the manner claimed, would serve the motivation of providing content creators with tools to assess the likely performance of the user-generated asset and to generate an improved user-generated asset (Kevin at paragraph 0016), or in the pursuit of predicting the performance of a user-generated asset for a target audience segment (Kevin at paragraph 0038); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

24.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Richardson, in view of Williams, in view of Frank, in further view of Kublickis, Pub. No.: US 2007/0067297 A1, [hereinafter Kublickis].

As per claim 11, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. Smith further teaches wherein the response data is provided by a participant (paragraph 0033, discussing that the term "electronic survey question" refers to a prompt within an electronic communication that invokes a response from a respondent; paragraph 0041, discussing that the survey respondent [i.e., the survey respondent is considered to be a participant] may respond to electronic survey questions within the electronic survey by providing user input via the respondent device application 112 (e.g., by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard); paragraph 0042, discussing that after the survey respondent responds to an electronic survey question (within an electronic survey) using the respondent device application, the electronic survey response application instructs the respondent client device to send data representing the response to the server device(s). The electronic survey system directs the storage and analysis of the response data, for example, the electronic survey system can generate one or more survey responses reports to provide to the administrator client device for presentation to the survey administrator).

While the Smith-Richardson-Williams combination teaches wherein the response data is provided by a participant, it does not explicitly teach that the participant is a virtual participant. However, Kublickis in the analogous art of marketing research systems teaches this concept. Kublickis teaches: 

wherein the response data is provided by a virtual participant (paragraph 0462, discussing that the audience explorer adds one additional and special purpose consumer member to every audience defined and saved by advertisers. This special purpose member, hereinafter referred to as an "audience proxy", is a fictitious and nonexistent consumer which has been assigned the same filtered profile values as the other members of the advertiser's defined audience. The audience proxy [i.e., the special purpose member referred to as the audience proxy is considered to be a virtual participant – This interpretation is consistent with Applicant’s specification at paragraph 0079 indicating that the research participant may not be a human but may be an automated or virtual persona] is assigned a member serial number based on the values of the four primary filters specified by the audience definition, and a signup date and sequence number as described earlier for general consumer signup. The audience proxy member, in addition to being added to the advertiser's audience list, is also registered in the consumer databases where they become part of the marketplace's general consumer membership; paragraph 0469, discussing that the audience explorer, through the application of zip code filters, enables a corporate-level advertiser to conduct top-down, national level campaigns, then to segment and share the audience response data to their local franchisees, retailers, and dealerships for localized follow-up campaigns. Conversely, the audience explorer enables local franchises, retailers, and dealerships to conduct bottom-up campaigns to local consumers, then share the audience response data with their regional or national corporate marketing groups where they may be consolidated for marketing campaigns conducted on a broader geographic scope; paragraph 0527, discussing that an advertiser may load one of their well-defined audiences from their library, and then ask the audience explorer to segment the audience into one or more test audiences, whereby consumer members included in the original audience are randomly assigned to one of several test audiences. The advertiser may then send each test audience a variation of the same campaign, and based on the responses of each test audience, as displayed by the campaign tracker, identify the most effective variation of the campaign, which they can subsequently send to all audiences. Thus the invention enables advertisers to essentially use consumer members as virtual focus groups who can assist the advertiser in sculpting their campaign strategies; paragraph 0536, discussing that the ad viewer 440 in the toolset 400 listed in FIG. 4 enables advertisers to view the ads of all campaigns executed in the marketplace whose targeted audiences include their audience proxies).

The Smith-Richardson-Williams-Frank combination is directed towards marketing research analysis systems. Kublickis is directed towards methods for evaluating survey responses . Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams-Frank combination with Kublickis because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams-Frank combination to include Kublickis’ feature for including response data provided by a virtual participant, in the manner claimed, would serve the motivation of allowing content providers to precisely target consumer audiences (Kublickis at paragraph 0178), or in the pursuit of providing the ability to infer additional information about each consumer member's values and priorities (Kublickis at paragraph 0388); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, the Smith-Richardson-Williams-Frank-Kublickis combination teaches the system of claim 11. Although not explicitly taught by the Smith-Richardson-Williams-Frank combination, Kublickis in the analogous art of marketing research systems teaches wherein the virtual participant represents a plurality of participants (paragraph 0462, discussing that the audience explorer adds one additional and special purpose consumer member to every audience defined and saved by advertisers. This special purpose member, hereinafter referred to as an "audience proxy", is a fictitious and nonexistent consumer which has been assigned the same filtered profile values as the other members of the advertiser's defined audience [i.e., the special purpose member that is assigned the same filtered profile values as the other members of the advertiser's defined audience is considered to be the virtual participant that represents a plurality of participants]. The audience proxy [i.e., the special purpose member referred to as the audience proxy is considered to be a virtual participant – This interpretation is consistent with Applicant’s specification at paragraph 0079 indicating that the research participant may not be a human but may be an automated or virtual persona] is assigned a member serial number based on the values of the four primary filters specified by the audience definition, and a signup date and sequence number as described earlier for general consumer signup. The audience proxy member, in addition to being added to the advertiser's audience list, is also registered in the consumer databases where they become part of the marketplace's general consumer membership; paragraph 0467, discussing that the consumer member profile category Connecting with the World collects data points on consumer member's preferences and usage--and by inference, on similar consumers who are not members of the marketplace--in other venues through which advertising is delivered; paragraph 0355, discussing that websites are ranked using the collective value perceived by consumer members who by virtue of their shared demographic and psychographic characteristics, are best qualified to pass judgment on the subjective value of each website to its primary users--other consumer members similar to themselves; paragraph 0472).

The Smith-Richardson-Williams-Frank combination is directed towards marketing research analysis systems. Kublickis is directed towards methods for evaluating survey responses. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams-Frank combination with Kublickis because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams-Frank combination to include Kublickis’ feature for including a virtual participant representing a plurality of participants, in the manner claimed, would serve the motivation of allowing content providers to precisely target consumer audiences (Kublickis at paragraph 0178), or in the pursuit of enabling advertisers to effectively exploit personality temperament in the design of their advertising strategies and campaigns to better engage those consumer audiences targeted accordingly (Kublickis at paragraph 0255); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

25.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Richardson, in view of Williams, in view of Frank, in further view of Zhang et al., Pub. No.: US 2020/0105381 A1, [hereinafter Zhang].

As per claim 17, the Smith-Richardson-Williams-Frank combination teaches the system of claim 1. The Smith-Richardson-Williams combination does not explicitly teach wherein the electronic data collection method collects response data using any one or more of facial coding, emotion detection, eye- tracking, biometrics, or neuro sensors. However, Zhang in the analogous art of data collection systems teaches this concept. Zhang teaches:

wherein the electronic data collection method collects response data using any one or more of facial coding, emotion detection, eye- tracking, biometrics, or neuro sensors (paragraph 0036, discussing that in embodiments the user interface may comprise a chat bot. For instance the questions may be output to the user in the form of text on a visual display on one or more of his her user devices, and the responses are received back by the user typing the responses into a text field of the user interface presented on a visual display of one or more of the user's user devices, using a keyboard or keypad on one or more of his/her user devices. The chat bot may thus simulate the effect of communicating with another person via a text-based messaging system…In variants, the chat bot could take the form of an audio chat bot that outputs the questions audibly and receives the responses by voice recognition in a manner that simulates talking to a person; paragraph 0040, discussing that the data on the user's response may also include further data qualifying a manner of the response, such as information on a facial expression or vocal intonation of the user when responding [i.e., the electronic data collection method collects response data using facial coding]; paragraph 0055, discussing that the indicator(s) of mood may comprise one or more of: a facial expression of the user when the questions are asked, a change in heart rate when the questions are asked, a change in cadence of speech when responding through a voice interface, a change in intonation when responding through a voice interface, a change in cadence of typing when responding in a chat-bot user interface, and/or a change in sentiment when responding in a chat-bot user interface…The metadata on the user's facial expression may be collected for example from a front-facing camera of the user's device, and/or from one or more other camera devices arranged in the user's environment. The facial expression metadata used for the training in the present method may comprise the raw image data, or alternatively the image data may be pre-processed by a facial recognition algorithm to extract one or more expression features for use as the metadata…; paragraph 0077, discussing that sensor data from e.g. a camera, localization system, motion sensor(s) and/or heartrate monitor may be used as metadata. For instance a camera may be arranged to capture an image of the user's facial expression, which may be indicative of a mood of the user, or the heartrate sensed using a heartrate monitor worn by the user's may also be indicative of the user's mood; paragraph 0071).
The Smith-Richardson-Williams-Frank combination is directed towards marketing research analysis systems. Zhang is directed towards a method and system for gathering data in a communication system. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams-Frank combination with Zhang because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams-Frank combination to include Zhang’s feature for collecting response data using any one or more of facial coding, emotion detection, eye-tracking, biometrics, or neuro sensors, in the manner claimed, would serve the motivation of providing multi-channel administration of questionnaires, through a combination of modalities such as app, chat-bot and/or voice user interfaces (Zhang at paragraph 0003), or in the pursuit of improving the predictive value of questionnaire responses with facial expression information taken from the forward-facing camera of devices presenting questions to the user (Zhang at paragraph 0078); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Kochura et al., Pub. No.: US 2017/0351961 A1 – describes a tool that can predict a level of emotional reaction that the information may evoke in the user.
B.	Llewellynn et al., Pub. No.: US 2012/0259240 A1 – describes a method and system for assessing and measuring emotional intensity to a stimulus.
C.	Cheesman, Pub. No.: US 2018/0315063 A1 – describes systems and methods that receive biometric data captured by a biometric sensor as part of a digital survey.
D.	Adair et al., Patent No.: US 10,019,489 B1 – describes indirect feedback systems and methods.
E.	Bach et al., Pub. No: US 2020/0008725 A1 – describes neuroscience-based assessments and interventions.
F.	Mestres et al., Pub. No.: WO 2021/030636 A1 – describes an Artificial Intelligence module including models that are capable of filtering through study results in order to distill out insights that assist in the review of the recorded studies.
G.	Thenent, Jens, et al. "Evaluation of Use Cases for Chatbots in CRM." – describes use cases for chatbots in customer relationship management and their value proposition for the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683